The appellee sued in the chancery court on the official bond of West, Sheriff of Lowndes County, on which the United States Fidelity and Guaranty Company is surety, and was awarded a decree against both West and his surety for the sum of $2,088.30. The surety company only appealed.
On a former day of this term the decree was reversed, insofar as it affects the United States Fidelity and Guaranty Company, and the bill of complaint was dismissed as to it. The appeal bond contained a supersedeas clause and was in the following language: "The condition of the foregoing obligation is such that whereas in the Chancery Court of Lowndes County, Mississippi, a judgment *Page 450 
or decree was rendered against H.G. West and the United States Fidelity  Guaranty Company in favor of Greek L. Rice, Attorney-General, at the regular April Term 1938 on April 12, 1938, and the said United States Fidelity  Guaranty Company feeling aggrieved by said judgment or decree was prayed and obtained an appeal to the Supreme Court. Now, if the said United States Fidelity  Guaranty Company shall satisfy the judgment or decree complained of and also such final judgment or decree as may be made in the cause and all costs, if the same be affirmed, then this obligation to be void; otherwise to remain in full force and effect."
The appellee now suggests that we erred notwithstanding the reversal of the decree of the court below insofar as it affects the United States Fidelity and Guaranty Company, in not rendering a judgment against that company for the amount of the decree rendered in the court below. The reason given thereof is that this bond superseded the decree, which decree remains in full force and effect against West. We committed no error in not rendering such a judgment. The bond was conditioned exactly as required by Section 29, Code of 1930. Section 22 of that Code provides that any party to a judgment or decree may appeal therefrom; "and if all the parties to a judgment or decree do not join in the appeal, the clerk of the court from which the appeal is taken shall issue a summons, when the appeal is taken, to such as do not join in the appeal to appear before the Supreme Court, at the return term of the appeal, and unite in the appeal; and if they fail to obey the summons, they shall not afterward have the right of appeal, and the judgment or decree of the court below shall remain in full force against them."
Summons was here issued for West to join in the appeal and he failed so to do. Had he desired to join in the appeal, it would have been necessary for him to give the required bond therefor. Wilkinson v. Love, 149 Miss. 523, *Page 451 115 So. 707. When he failed to join in the appeal, the decree against him remained in full force and effect, and the appellee had the right to proceed against him thereon.
The condition of the bond and the requirement of Section 29, Code of 1930, is that the judgment or decree appealed from shall be satisfied "if the same be affirmed." The decree here appealed from was not affirmed but was reversed as to the appellant, and because of what has hereinbefore been said it remained in effect against West unaffected by the appellant's appeal.
Overruled.